DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 11/16/2021, with respect to the 35 USC 103 rejections of claims 1-2, 4, 6-14, 16, and 18-20 have been fully considered and are persuasive. In light of the Applicant’s arguments and the amendments to the claims below, the previous rejections made under 35 USC 103 & 112 have been withdrawn.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims have been amended for clarity and to include supporting subject matter from [0020], [0029], [0038 ], [0068], [0072], [0087 ] of the published application to differentiate the present invention over the prior art.
Claims 5 & 17  have been canceled to prevent rejection under 112(d) as it appears the subject matter of claims 5 & 17 have already been incorporated into claim 1.
Claims 3, 15, and 20 have been canceled which were previously withdrawn without traverse by the applicant’s reply filed on 04/09/2020 in response to the restriction requirement/species election mailed 02/14/2020.
Authorization for this examiner’s amendment was given in a telephone call with attorney Darnell Cage on 02/10/2022, in response to an interview previously held on 02/09/2022.
The application has been amended as follows:
(Currently Amended) A catheter adapted to measure a contact force, the catheter comprising:
a proximal segment; 
a distal segment;
a spring segment extending from the proximal segment to the distal segment, the contact force on the distal segment, the proximal segment includes a proximal hub, the distal segment includes a distal hub, the spring segment includes an elastic element, and each of the proximal hub and the distal hub are structures to which opposite ends of the elastic element are attached to connect the proximal segment to the distal segment; and
a plurality of inductive sensors, wherein each inductive sensor of the plurality of inductive sensors includes
a first plate having a relative permeability of at least 
a second plate having a relative permeability of at least 
at least one first coil disposed adjacent to the first plate between the first plate and the second plate; and
at least one second coil disposed adjacent to the second plate opposite the first coil between the first plate and the second plate, the at least one second coil electrically connected in series with the at least one first coil, wherein the at least one first coil and the at least one second coil are configured to output a signal indicative of a change in a distance at least one first coil and the at least one second coil,
a first inductive sensor, a second inductive sensor, and a third inductive sensor  of the catheter, wherein are exterior to the elastic oppositeto each other,  wherein the distal segment is configured to bendsuch that a value representing the change in the distance  at least one first coil and the at least one second coil  the first inductive sensor of configured value of the  change in the distance at least one first coil and the at least one second coil the second inductive sensor of 
(Currently Amended) The catheter of claim 1, wherein the spring segment includes the elastic element connecting the proximal segment to the distal segment to permit the displacement between the distal segment and the proximal segment in response to an application of the contact force on the distal segment and to resiliently reverse the displacement upon removal of the contact force from the distal segment.
(Currently Amended) The catheter of claim 1, wherein the signal indicative of the change in the distance based on a change in an alternating voltage amplitude resulting a least in part from changes in a degree of magnetic flux interaction between the at least one first coil and the at least one second coil caused by changes in a distance between the at least one first coil and the at least one second coil.
(Currently Amended) A system adapted to measure a catheter contact force, the system comprising:
a catheter including:
a proximal segment; 
a distal segment;
a spring segment extending from the proximal segment to the distal segment, the spring segment configured to permit displacement between the distal segment and the proximal segment in response to an application of the catheter contact force on the distal segment, the proximal segment including a proximal hub, the distal segment including a distal hub, the spring segment including a flexible portion and an elastic element that mechanically supports the flexible portion, each of the proximal hub and the distal hub are structures to which opposite ends of the elastic element are attached to connect the proximal segment to the distal segment; and
a plurality of inductive sensors, wherein each inductive sensor of the plurality of inductive sensors includes
a first plate having a relative permeability of at least 
a second plate having a relative permeability of at least 
at least one first coil disposed adjacent to the first plate between the first plate and the second plate; and
at least one second coil disposed adjacent to the second plate between the first plate and the second plate opposite the first coil, the at least one second coil electrically connected in series with the at least one first coil, wherein the at least one first coil and the at least one second coil are configured to output a signal indicative of a change in a distance at least one first coil and the at least one second coil; and
control circuitry configured to receive, for each of the plurality of inductive sensors, the signal indicative of the change in the distance catheter contact force based at least in part on the received signalindicative of the change in the distance between the at least one first coil and the at least one second coil, 
wherein the plurality of inductive sensors comprises at least a first inductive sensor, a second inductive sensor, and a third inductive sensor  of the catheter, wherein are exterior to the elastic oppositeto each other,  wherein the distal segment is configured to bendsuch that a value representing the change in the distance at least one first coil and the at least one second coil of configured value of the distance at least one first coil and the at least one second coil of the plurality of inductive sensors.
(Currently Amended) The system of claim 10, wherein the spring segment includes the elastic element connecting the proximal segment to the distal segment to permit the displacement between the distal segment and the proximal segment in response to an application of the catheter contact force on the distal segment, wherein the control circuitry is further configured to calculate the at least one of the magnitude and the direction of the catheter contact force based at least in part on a spring constant for the elastic element.
(Currently Amended) The system of claim 10, wherein the control circuitry is further configured to deliver an alternating sinusoidal electrical current to the at least one first coil and the at least one second coil of each of the plurality of inductive sensors to produce an alternating voltage across the at least one first coil and the at least one second coil of each of the plurality of inductive sensors.
(Currently Amended) The system of claim 10, further comprising a display, wherein the control circuitry is configured to graphically indicate on the display the magnitude and the direction of the catheter contact force.
(Currently Amended) The system of claim 10, wherein the output signal indicative of the change in the distance  based on a change in an alternating voltage amplitude resulting from changes in a degree of magnetic flux interaction between the at least one first coil and the at least one second coil caused by changes in a distance between the at least one first coil and the at least one second coil.
Claims 5 & 17 are canceled and their subject matter has been incorporated into the independent claims.
Previously withdrawn claims 3, 15, & 20 have been canceled, as they have not been co-extensively amended along with preceding claims, therefore are directed to a different invention.
Allowable Subject Matter
Claims 1-2, 4, 6-14, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
A catheter adapted to measure a contact force, the catheter comprising a spring segment connecting a proximal segment and a distal segment of the catheter, the spring segment includes an elastic element which provides predictable resistance to movement of the distal segment relative to the proximal segment, a plurality of inductive sensors which comprise at least a first inductive sensors, a second inductive sensor, and a third inductive sensor circumferentially arrayed about a longitudinal axis of the catheter, each inductive sensor having first and second plates which are exterior to an elastic element located on the proximal and distal segments of the catheter, respectively, and the first and second plates are aligned so as to face opposite each other from the respective catheter segment. Located adjacent to the first plate is an at least one first coil and located adjacent to the second plate is an at least one second coil. The distal segment is configured to bend along the spring segment such that a value representing the change in the distance between the at least one first coil and the at least one second coil of the first inductive sensor of the plurality of inductive sensors is configured to be different from a value of the change in the distance between the at least one first coil and the at least one second coil of the second inductive sensor of in the plurality of inductive sensors. 
Thereby, the catheter adapted to measure a contact force as provided by the present invention is able to aid catheter-based therapies and diagnostics by informing an operator whether a part of the catheter contacts targeted tissue, and to what degree the part of the catheter presses on the targeted tissue in response to an application force to the distal segment of the catheter in order to optimize the desired catheter-based therapies and diagnostics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY J SHAFQAT/Examiner, Art Unit 3793   

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793